


Exhibit 10.11

VIACOM INC.

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

(Effective as of January 1, 2006)

1.    Establishment of Plan    

        The Viacom Inc. Deferred Compensation Plan for Outside Directors (the
"Plan") has been established by Viacom Inc. (the "Company") for eligible members
of the Board of Directors (as described below).

2.    Plan Participation    

        (a)   Each person who is a member of the Board of Directors of the
Company and who is not an employee of the Company (an "Outside Director" or
"Director") may elect to become a participant in this Plan (a "Participant"),
and as such defer all cash fees (which shall include retainer, meeting and
committee attendance fees and any other amounts that the Board so determines) to
which the Director may thereafter be entitled. Such election shall be in
writing, in a form prescribed by the Company that includes the alternatives for
the investment election and payment election, and, except as otherwise provided
below, shall remain in effect as long as the Participant shall continue to
receive compensation as a Director.

        (b)   A Participant may elect to participate in the Plan within 30 days
of the beginning of his or her term in office as a Director, for the fees
payable thereafter. A Participant may also elect to participate in the Plan
before December 31 of each year, for the fees payable for the subsequent
calendar year and thereafter. A Participant may discontinue participation in the
Plan and/or change or modify his or her investment election annually by filing a
written notice with the Company prior to December 31 of a particular year, which
notice shall be effective for all fees payable for the subsequent calendar year
and thereafter, subject to the following restrictions:

        (i)    Investment Election.    Changes to the investment election will
be applicable to subsequent fees only and no existing account may be converted
into another type of account; and

        (ii)    Payment Election.    A Participant may not change his or her
payment election from that selected at the time he or she initially elects to
participate in the Plan. The payment election will be applicable to the entire
balance of the Participant's Deferred Compensation Account(s).

3.    Deferred Compensation Accounts    

        There shall be available two accounts, an "Income Account" and a "Stock
Unit Account" to which the fees deferred by the Participant pursuant to this
Plan may be credited. At

1

--------------------------------------------------------------------------------



the time of electing to participate in this Plan, the Participant shall also
select one of the two accounts into which his or her deferred fees shall be
credited.

        (a)    Income Account:    Fees deferred by a Participant shall be
credited as a dollar amount to this account at the time payment would otherwise
have been due. At the end of each calendar quarter, the Participant's Income
Account will be credited for such quarter with interest at the prime rate in
effect at the beginning of such calendar quarter at Citibank, N.A., which
interest shall be applied on the basis of the average closing monthly credit
balance in the Participant's Income Account during such quarter.

        (b)    Stock Unit Account:    Fees deferred by a Participant shall be
credited as a dollar amount to this account at the time payment would otherwise
have been due. At the beginning of each calendar quarter, each Participant's
Stock Unit Account shall be adjusted as follows:

        (i)    First, the dollar amount remaining in such account (not yet
converted into Stock Unit Shares as described below) during the preceding
calendar quarter, plus all dollar amounts (for fees and any cash dividends)
credited to such account during the preceding calendar quarter, shall be
credited for the preceding calendar quarter with interest computed in the manner
described in Paragraph 3(a) above.

        (ii)   Next, the dollar amount in such account after the adjustments
pursuant to clause (i) above, plus the dollar amount of deferred quarterly
retainer fees credited on such day to this account, shall be converted (x) 50%
into Class A Common Stock Unit Shares equal in number to the maximum number of
whole shares of Viacom Inc. Class A Common Stock which could be purchased with
such dollar amount at the closing market price for such stock on the first day
of such calendar quarter, or if that date was not a trading date on the next
preceding trading date, and (y) 50% into Class B Common Stock Unit Shares equal
in number to the maximum number of whole shares of Viacom Inc. Class B Common
Stock which could be purchased with such dollar amount at the closing market
price for such stock on the first day of such calendar quarter, or if that date
was not a trading date, on the next preceding trading date. The Class A Common
Stock Unit Shares and Class B Common Stock Unit Shares are collectively referred
to as "Stock Unit Shares." Any balance remaining in the account after the
conversion into Stock Unit Shares will be reflected as a cash balance in such
account.

In the event that cash dividends are declared on the Viacom Inc. Class A Common
Stock or Class B Common Stock or any other stock for which stock unit shares are
held in the Stock Unit Account, on each dividend payment date an amount
equivalent to the prevailing dividend per share of such stock shall be credited
in cash to such account for each Class A Common Stock Unit Share or Class B
Common Stock Unit Share or other stock unit shares, as appropriate. Stock unit
shares shall be appropriately adjusted in the event of any stock dividends,
stock splits

2

--------------------------------------------------------------------------------



or any other similar changes in the Viacom Inc. Class A Common Stock or Class B
Common Stock or other stock for which stock unit shares are held in the Stock
Unit Account.

4.    Payments    

        (a)   Upon termination of a Participant's service as a Director, payment
of his or her Deferred Compensation Account(s) shall be made in cash in a lump
sum, three (3) annual installments or five (5) annual installments in accordance
with the Participant's payment election. The lump sum payment or the initial
annual installment shall be made on the later of six months after the Director
leaves the Board or January 15th of the year following the year the Director
leaves the Board. Each subsequent installment payment shall be made on the
anniversary of the initial installment payment.

        (b)   The Class A Common Stock Unit Shares and Class B Common Stock Unit
Shares in a Participant's Stock Unit Account shall be valued on the basis of the
average of the closing market prices of the Viacom Inc. Class A Common Stock or
Class B Common Stock, as appropriate, on the New York Stock Exchange or such
other stock exchange on which the Class A Common Stock or Class B Common Stock
may be listed, on each trading date during the four (4) week period ending five
(5) business days prior to the payment date.

        (c)   In the case of installment payments, the Deferred Compensation
Account(s) shall be credited with interest calculated in accordance with
Paragraph 3(a) above, which interest shall accrue beginning on the date the
first installment is paid and the appropriate portion of which shall be paid to
the Participant on the date of each annual installment following the date of
credit until all installments are paid.

        (d)   In the event of a Participant's death, payment of all or the
remaining portion of the Deferred Compensation Account(s) will be made to his or
her beneficiary or beneficiaries in accordance with the Participant's payment
election. The amount of such payment will be calculated as set forth herein.

5.    Beneficiaries    

        Each Participant entitled to payment of the deferred fees hereunder may
name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any such deferred fees are to be paid in case of his or
her death, before he or she receives all of such fees. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during his or her lifetime. In the
absence of any such designation or if all persons so designated die prior to the
payment of the entire amount of deferred fees to which he or she is entitled,
any deferred fees remaining unpaid at a Participant's death shall be paid to the
estate of the last to die of the Participant and all persons so designated.

3

--------------------------------------------------------------------------------



6.    Participant's Rights Unsecured    

        The right of any Participant to receive a distribution hereunder in cash
shall be an unsecured claim against the general assets of the Company. The
Company's obligation with respect to the payment of amounts deferred hereunder
may not be assigned.

7.    Amendments and Adjustments to the Plan    

        The Board of Directors of the Company may amend the Plan at any time,
without the consent of the Participants or their beneficiaries; provided,
however, that no amendment shall divest any Participant of rights to which he or
she would have been entitled if the Plan had been terminated on the effective
date of such amendment.

        In the event of any merger, consolidation, stock-split, dividend (other
than a regular cash dividend), distribution, combination, recapitalization or
reclassification that changes the character or amount of the Viacom Inc. Class A
Common Stock or Class B Common Stock or any other changes in the corporate
structure, equity securities or capital structure of the Company, the Board
shall make such proportionate adjustments to the stock unit shares held in the
Plan and any other affected provision of the Plan in each case, as it deems
appropriate. The Board's determination as to what, if any, adjustments shall be
made shall be final and binding on the Company and all Participants.

8.    Termination of Plan    

        The Board of Directors of the Company may terminate the Plan at any
time, without the consent of the Participants or their beneficiaries.
Termination of the Plan shall not affect the timing of distributions from a
Participant's Deferred Compensation Account(s) or the calculation of the amount
of the payment.

9.    Expenses    

        The cost of administration of the Plan will be paid by the Company.

4

--------------------------------------------------------------------------------


